EXHIBIT 10.1

 

Offer to Sell Notes

 

1.             Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Securities Purchase Agreement dated as of July 19, 2006 (as amended, the
“Purchase Agreement”) among SatCon Technology Corporation (the “Company”) and
the Purchasers, including the signatories hereto (such signatories being
hereinafter referred to as the “Investors”). Pursuant to the Purchase Agreement,
the Purchasers purchased Senior Secured Convertible Notes from the Company in
the aggregate amount of $12,000,000 (individually a “Note” and collectively, the
“Notes”)

 

2.             Offer to Sell Notes. Each Investor hereby irrevocably offers to
sell its Note to the Company upon the following terms (the “Offer”):  At any
time from the date hereof to and including November 9, 2007 (the “Outside
Date”), the Company shall be entitled to purchase each Investor’s Note for an
amount in cash equal to 120% of the aggregate outstanding principal amount of
such Note plus any accrued and unpaid interest thereon (the “Purchase Price”).
The Company shall have the right to elect to effect such purchase by delivering
a written notice to each Investor at least three (3) business days prior to the
date of purchase, such notice to be in the form of Exhibit A hereto and sent via
facsimile or e-mail transmission and over night courier to the address of each
Investor set forth in the Purchase Agreement. Payments shall be made by wire
transfer of immediately available funds to the accounts where the Company
regularly makes payments of principal and interest on the Note.

 

To the extent the Company exercises this purchase right, it must purchase all of
the Notes held by each Investor on the date of purchase. Upon the Company’s
payment of the Purchase Price for the Notes hereunder, such Notes shall be
deemed cancelled and no longer outstanding. Notwithstanding the foregoing, if
the Company has not purchased such Notes prior to 5:00 p.m. New York time on the
Outside Date, this Offer shall terminate and be of no further force or effect
except for the consideration to be paid by the Company to the Investors as
inducement for them to make this Offer which consideration shall become the
un-recallable property of the Investors once paid. In the event that the Company
purchases all of the Notes pursuant hereto, all collateral securing the Notes
shall be discharged and released, the Company is hereby authorized to file any
UCC-3 financing statements to reflect same and the Agent (as such term is
defined in the Security Agreement) shall forthwith take all action necessary to
terminate and discharge all collateral securing the Notes and shall forthwith
return to the Company the certificates representing the Pledged Stock (as such
term is defined in the Security Agreement). Notwithstanding anything to the
contrary contained herein, this Offer shall not derogate from each Investor’s
right to convert any portion of its Note prior to the purchase thereof hereunder
in accordance with the terms of the Note.

 

In exchange for the Investors keeping this Offer open from the date hereof to
and including the Outside Date, the Company hereby agrees to provide the
following consideration to the Investors:  within 10 days after the Company’s
counter-execution of this Offer (2 business days if payment is made is stock),
the Company shall pay to the each Investor its pro rata share of $750,000,
payment of which shall be made, at the option of the Company, either (i) in
immediately available funds or (ii) in shares of the Company’s Common Stock with
piggy-back registration rights with respect to the next registration filed by
the Company (with the precise number of shares to be delivered in satisfaction
of this obligation being based on a 15% discount to the 5 day VWAP for the five
(5) trading days preceding the date hereof with a ceiling price of $1.00). Such
determination with respect to the method of

 

--------------------------------------------------------------------------------


 

payment shall be made by the Company on the date that this Agreement is fully
executed. The issuance of stock in connection with the inducement for the
Investors to make and hold open the Offer will not violate or trigger the rights
of the Investors under Section 9(d) of the Warrant As, the Warrant Bs or the
Warrant Cs, Section 10(d) of the Notes or Section 4.6 of the Purchase Agreement.

 

3.             Consent. For the purpose of Section 4.13(a)(i) of the Purchase
Agreement, in connection with the purchase of Notes in accordance with Section 2
hereof, this Offer shall constitute the approval, by written consent, of the
holders of a majority of the outstanding principal face amount of the Notes to
purchase, redeem or set aside any sums for the purchase or redemption of any
shares of capital stock or other securities that are convertible into or
exercisable for such stock. Upon execution of this Offer by the holders of not
less than 66% of the aggregate principal amount outstanding under the Notes and
the Company’s exercise of this purchase right, Sections 4.10(a) and 4.16 of the
Purchase Agreement shall be deemed amended to enable the Company and its
Subsidiaries to incur indebtedness secured by liens on any of its (or their)
property or assets solely to pay the purchase price for the Notes being sold
pursuant hereto.

 

4.             Title. Each Investor hereby represents and warrants that it is
the owner of good and marketable title to such Investor’s Notes, free and clear
of all liens, pledges and encumbrances.

 

5.             Information. In connection with the Note purchases contemplated
hereunder, each Investor hereby acknowledges and agrees that: (i) the Company
(or any assignee thereof) may be in possession of material nonpublic information
concerning the Company (the “Information”) that may not be known to such
Investor, including, without limitation Information concerning capital raising
efforts, operational and financial performance, and future prospects; (ii) such
Investor represents and warrants to the Company (and any such assignee) that
such Investor has sufficient knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the Note
purchases contemplated hereunder; (iii) such Investor has not relied upon any
written or verbal representations of the Company (or any such assignee) in
making this Offer; (iv) such Investor’s decision to allow the purchase of such
Investor’s Note in accordance with the terms hereof is based entirely upon
publicly available information concerning the Company and such Investor’s own
investigation and due diligence concerning the Company, and such Investor has
not relied on the Company (or any such assignee) to provide access to
information concerning the Company or its securities and such Investor is not
relying on the Company (or any such assignee) to disclose the Information; and
(v) to the full extent permissible by applicable law, the Company (or any such
assignee) shall have no liability to such Investor or its affiliates and such
Investor, on behalf of itself, its officers, directors, stockholders and
affiliates, hereby waives, releases and discharges forever any claim, action or
proceeding that it might have against the Company (or any such assignee), based
on, arising out of or related to the Company’s (or any such assignee’s)
knowledge, possession or nondisclosure of the Information in connection with the
Note purchases contemplated hereunder.

 

6.             Successors and Assigns. This Offer shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. The Company may assign its rights and/or obligations hereunder to any
person.

 

2

--------------------------------------------------------------------------------


 

7.             Counterparts. This Offer may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same offer. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid binding obligation of the party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such facsimile signature were the original thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Offer by their duly
authorized representatives effective as of the October 19, 2007.

 

SATCON TECHNOLOGY CORPORATION

 

By:

/s/ David B. Eisenhaure

 

Name: David B. Eisenhaure

Title: President / CEO

 

[SIGNATURE PAGES OF INVESTORS FOLLOW]

 

3

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF INVESTORS TO OFFER TO SELL NOTES]

 

 

IROQUOIS MASTER FUND, LTD.

 

 

 

 

By:

/s/ Joshua Silverman

 

Name:

Joshua Silverman

Title:

 

 

 

 

 

ROCKMORE INVESTMENT MASTER

FUND LTD

 

 

 

 

 

By:

/s/ Bruce Bernstein

 

Name:

Bruce Bernstein

Title:

President

 

 

 

 

HIGHBRIDGE INTERNATIONAL LLC

 

 

By:  Highbridge Capital Management, LLC

 

By:

/s/ Adam J. Chill

 

Name:

Adam J. Chill

Title:

Managing Director

 

 

 

 

RHP MASTER FUND, LTD

 

 

By:  Rock Hill Investment Management, L.P.

By:  RHP General Partner, LLC

 

 

By:

/s/ Keith Marlow

 

Name:

Keith Marlow

Title:

Director

 

 

 

 

BRISTOL INVESTMENT FUND, LTD.

 

 

By:

/s/ Paul Kessler

 

Name:

Paul Kessler

Title:

Director

 

4

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF INVESTORS TO OFFER TO SELL NOTES]

 

HUDSON BAY FUND, LP

 

 

 

 

By:

  /s/ Yoav Roth

 

Name:

Yoav Roth

Title:

Principal and Portfolio Manager

 

 

 

 

HUDSON BAY OVERSEAS FUND, LTD

 

 

 

 

By:

  /s/ Yoav Roth

 

Name:

Yoav Roth

Title:

Principal and Portfolio Manager

 

 

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

By:  Heights Capital Management, Inc., its

authorized agent

 

 

By:

/s/ Martin Kobinger

 

Name:

Martin Kobinger

Title:

Investment Manager

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF INVESTORS TO OFFER TO SELL NOTES]

 

ENABLE GROWTH PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Adam Epstein

 

Name:

Adam Epstein

Title:

Principal

 

 

 

 

 

 

ENABLE OPPORTUNITY PARTNERS LP

 

 

 

 

 

 

 

By:

/s/ Adam Epstein

 

Name:

Adam Epstein

 

Title:

Principal

 

 

 

 

 

 

 

PIERCE DIVERSIFIED STRATEGY

 

MASTER FUND LLC, ENA

 

 

 

 

By:

/s/ Adam Epstein

 

 

Name:

Adam Epstein

 

Title:

Principal

 

 

 

 

 

 

 

ALPHA CAPITAL ANSTALT

 

 

 

 

 

 

 

By:

/s/ Kougad Ackermann

 

 

Name:

Kougad Ackermann

 

Title:

Director

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[LETTERHEAD OF COMPANY]

October   , 2007

 

[Insert address of Investor]

 

Re:  Offer to Sell Notes to SatCon Technology Corporation

 

Ladies/Gentlemen:

 

Capitalized terms used in this letter have the same meanings herein as in the
Securities Purchase Agreement dated as of July 19, 2006 (as amended to date)
among SatCon Technology Corporation (the “Company”) and certain Purchasers (as
therein defined).

 

You are hereby notified that, pursuant to and in accordance with the above
referenced Offer to Sell Notes, the Company has elected to purchase your Note in
accordance with Section 2 thereof. Payment of the purchase price will be made on
October [], 2007.

 

Very truly yours,

 

 

SATCON TECHNOLOGY CORPORATION

 

 

By:

 

 

Name:

Title:

 

7

--------------------------------------------------------------------------------